Case: 15-20107      Document: 00513316357         Page: 1    Date Filed: 12/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 15-20107                        December 21, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CARLOS LOVE,

                                                 Plaintiff-Appellant

v.

KELLY J. SIEGLER,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-3583


Before DAVIS, JONES, and DENNIS, Circuit Judges.
PER CURIAM: *
       Carlos Love, Texas prisoner # 582511, appeals the district court’s
dismissal for failure to state a claim of his 42 U.S.C. § 1983 complaint.
According to Love, Harris County Assistant District Attorney Kelly J. Siegler
violated a plea agreement with him by filing a false offense report with the
Texas Department of Correctional Justice (TDCJ) and the Board of Pardons
and Paroles. Love contends that Siegler acted beyond the scope of her duties


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20107     Document: 00513316357     Page: 2   Date Filed: 12/21/2015


                                  No. 15-20107

as a prosecutor when she falsely identified him as a sex offender in the offense
report.
      The offense report which Love submitted with his complaint allegedly
showing that Siegler acted beyond the scope of her authority and filed false
charges against him supports neither assertion. The affidavit Love submits of
the Director of Classification and Records for the Correctional Institutions
Division of the TDCJ similarly fails to support his claims against Siegler.
Rather, the affidavit indicates only that prison authorities have reviewed and
will correct Love’s records to eliminate erroneous references to a sexual assault
of the victim by Love. Even under de novo review, therefore, Love fails to show
error in the district court’s conclusion that his complaint contained insufficient
factual matter to state a claim for relief against Siegler that was plausible on
its face. See Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013); Johnson v.
Kearns, 870 F.2d 992, 997-98 (5th Cir. 1989). The judgment of the district
court is AFFIRMED.
      The district court’s dismissal of Love’s § 1983 complaint for failure to
state a claim counts as a strike for purposes of § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Love has filed previously two
§ 1983 complaints that the district court dismissed for failure to state a claim
and for lack of jurisdiction to award monetary damages against the defendants
in their official capacities. See Love v. Owens, No. 1:13-CV-574, slip op. at 1-2
(W.D. Tex. Mar. 25, 2015); Love v. Jenkins, No. 1:13-CV-568, slip op at 1-2
(W.D. Tex. Mar. 25, 2015); see also Patton v. Jefferson Correctional Center,
136 F.3d 458, 463-64 (5th Cir. 1998). Therefore, Love has accumulated three
strikes for purposes of § 1915(g), and the 28 U.S.C. § 1915(g) bar is IMPOSED.
As a result, Love is prohibited from proceeding in forma pauperis in any civil




                                        2
    Case: 15-20107     Document: 00513316357      Page: 3   Date Filed: 12/21/2015


                                  No. 15-20107

action or appeal that is filed while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).




                                        3